Per Curiam. The contract upon which a recovery is sought in this case was made by plaintiffs with the “ Board of Education of the City of Urbana,” and after a careful examination of the city charter we are of opinion that no recovery can be had against the city on it. The remedy is against the Board of Education and not the city. This board has the power to raise the funds to discharge all proper debts created by it; and should judgments be rendered against it, the courts are clothed with ample power to enforce its payment. A general judgment against the city could not be properly rendered for a demand payable out of a particular fund, over which its municipal officers have no control. The 10th article of the charter gives the Board of Education the power to make contracts of this character, and gives it exclusive control of the funds out of which payment must be made. Ho good reason is perceived why a suit may not be brought on the written contract; or if that is fully executed on the part of plaintiff, and nothing remains to be done but the payment of the contract price, the common.counts are all sufficient. Upon the whole record the judgment of the court below is right, and must therefore be affirmed. Judgment affirmed.